Citation Nr: 1621782	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-12 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether the recoupment of the Veteran's severance pay was proper.

2.  Entitlement to an earlier effective date prior to November 27, 2007 for the restoration of VA compensation benefits for service-connected intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to September 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO that in pertinent part, restored the Veteran's payment of VA disability compensation for a service-connected spine disability effective June 22, 2009, and provided for recoupment of severance pay in the amount total of $9,547.60 from his payment of compensation for service-connected disability.

In a March 2012 rating decision, the RO awarded an earlier effective date of November 27, 2007 (the date of the Veteran's claim for an increased rating) for the restoration of his disability compensation benefits.

There is another issue that is not in appellate status.  In its October 2009 rating decision, the RO also denied an increase in a 20 percent rating for service-connected IVDS.  The Veteran did not appeal this rating.

A personal hearing was held in February 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran was discharged from military service in September 1988 due to a spine disability diagnosed as IVDS, for which he received severance pay in the amount of $12,477.60.  

2.  In a December 1988 rating decision, the Veteran was granted service connection and a 20 percent rating for IVDS (a spine disability); the Veteran previously received severance pay for this condition.  This disability rating was confirmed and continued in rating decisions dated in March 2008 and October 2009.

3.  Since the Veteran received severance pay for a spine disability, his VA compensation pay awarded in the December 1988, March 2008, and October 2009 rating decisions was subject to recoupment of the severance pay that he was already paid.

4.  The Veteran was not provided notice of the April 1990 proposed suspension of compensation or the June 1990 RO determination suspending his compensation at his latest address of record, and the June 1990 determination did not become final.


CONCLUSIONS OF LAW

1.  The recoupment of severance pay by withholding VA disability compensation benefits was proper. 10 U.S.C.A. § 1174 (West 2014); 38 C.F.R. § 3.700 (2015). 

2.  The criteria for an earlier effective date of July 1, 1990 for the restoration of the Veteran's disability compensation for IVDS are met.  38 U.S.C.A. §§  5110, 5112 (West 2014); 38 C.F.R. §§ 3.1, 3.103, 3.105, 3.160, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeal for Veterans Claims (Court) has held that the Veteran's Claims Assistance Act (VCAA) is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court has also held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In this case, there is no additional evidence to be obtained.  When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  As such, no further action is required pursuant to the VCAA.

Background

The Veteran had active service from April 1982 to September 1988.  Physical Evaluation Board proceedings in service show he was recommended for medical discharge due to intervertebral disc syndrome (IVDS), with central protrusion of L4-L5 disc with recurrent right buttock and leg pain, and moderate recurring attacks, and he was found unfit for service.  It was recommended that he be separated from service with severance pay.  His DD Form 214 reveals that he was discharged by reason of physical disability, with severance pay in the amount of $12,477.60. 

Service connection for IVDS at L4-5 was granted by RO rating action dated in December 1988 with a 20 percent rating assigned, effective in September 1988, the day after his separation from service.  The rating decision indicates that his last examination was conducted in November 1988, and the date of his future physical examination was November 1989.  Award action taken in December 1988 noted that severance pay was to be recouped, with a balance of $12,477.60.  The award also noted that the entire amount of his monthly compensation was being recouped.  The Veteran was notified of the rating action and the award action by a letter dated in January 1989.  He was informed of the monthly rate he would be receiving, effective October 1, 1988.  The letter informed him that his award was subject to recoupment of severance pay in the amount of $12,477.60.  

The January 1989 RO letter was mailed to the address that the Veteran provided to the RO in his original July 1988 claim for service connection.  The Veteran has testified that this address was the home of his then-wife's parents, where he lived for about six months immediately following separation from service, and that his wife lived with her parents at times in the following years.  See hearing transcript at page 5.  He has also testified that he received notice of this 1988 rating decision.  See hearing transcript at page 4.

Records reflect that in a VA examination form signed and dated in late October 1988 and completed as part of his November 1988 VA examination, the Veteran provided a new mailing address.

By a letter to the Veteran dated in December 1989, the RO advised the Veteran that a physical examination was being scheduled to evaluate his disability, and that if he failed to report and did not have an adequate reason for not reporting, his benefits might be reduced or discontinued.  This letter was mailed to the address the Veteran previously provided in October 1988 at his VA examination, i.e., his most recent address.  

In January 1990, the Veteran failed to report for a VA examination scheduled for the purpose of evaluating the severity of his spine disability.

By a letter to the Veteran dated in April 1990, the RO notified him that it had received notice from the examining facility that he either did not report for or did not fully complete this examination, and that this examination was required in order for him to continue to receive compensation benefits at the current rate.  He was advised that before any action was taken to reduce or suspend his compensation benefits, he was being provided an additional opportunity to report for this examination.  He was informed that he must notify the RO within 60 days from the date of this letter of his willingness to report for another examination.  If he did so, another examination would be scheduled, and his benefits would continue at their current rate until the results of this examination were received and reviewed, at which time a decision would be made as to the current level of his disability.  He was advised that if he did not reply to this letter within 60 days from its date, or failed to report for a rescheduled examination, his compensation benefits would be suspended effective October 1, 1988.  

The Board notes that the RO's April 1990 letter was mailed to the Veteran at his former address (address no. 1) with an incomplete zip code.  There is no evidence showing that the letter was returned as undeliverable by the post office.

A June 1990 Notice of Benefit Payment Transaction (VA Form 20-6560) indicated that the Veteran's pay status had been suspended effective July 1, 1990.

The file contains a December 1990 RO letter and envelope that were mailed to the Veteran at his most recent address (address no. 2), which was returned by the post office as undeliverable.  The post office indicated that the Veteran had moved and left no forwarding address, and that it was unable to forward the letter to him.

A March 1991 Notice of Benefit Payment Transaction reflects that the Veteran's recoupment balance was $9,547.60.

A March 1991 VA Form 21-8947 (Compensation and Pension Award) noted that the Veteran's disability compensation was suspended effective July 1, 1990 based on his failure to report for a physical examination.

On November 27, 2007, VA received a Veteran's Application for Compensation and/or Pension (VA Form 21-526) from the Veteran, in which he claimed service connection for a spine disability, and provided a new mailing address.  He stated that he injured his spine on active duty and was honorably discharged with severance pay.  

The RO arranged for a VA examination of his spine disability which was scheduled in February 2008, and the Veteran failed to report for such examination.  In a March 2008 rating decision, the 20 percent rating for the service-connected IVDS was continued.  The Veteran was notified of this decision by a letter dated in April 2008.

In December 2008, the Veteran telephoned the RO to ask why he was not receiving compensation, since he believed his severance pay should already have been recouped.

By a letter to the Veteran dated in June 2009, the RO advised him that his monthly compensation benefit has been terminated effective July 1, 1990, and that at the time of termination, his severance pay balance was $9,547.60.

In June 2009, the Veteran filed a claim for an increased rating for his service-connected IVDS, and said he was willing to report for a VA examination.

The Veteran testified at his February 2016 Board hearing that he received VA's rating decision that awarded him service connection and a 20 percent rating within a few months after service.  See hearing transcript at page 4.  He said he was never told that he would need to report for a future examination at the time of his original award.  He stated that immediately after separation, he lived with his in-laws for about six months, and filed his claim for disability compensation from that address.  He then moved to an apartment where he lived for about two years.  He said he notified VA and the post office of his change of address, and received VA healthcare for more than a year after separation.  His representative contended that the Veteran never received the letter informing him of a future examination.  The Veteran testified that he did not learn that his VA disability compensation had been stopped until 2007, and did not receive any compensation prior to that.  He contended that an earlier effective date should be awarded for the restoration of his VA compensation because he did not know that his compensation had been stopped.  He essentially asserted that VA should have sent him more than one letter to advise him that his compensation was terminated.  The Veteran testified that his severance pay had since been recouped.

Propriety of Recoupment

The Veteran currently contends that during the period from 1988 to 2007, he believed that he was not receiving any VA disability compensation because his service severance pay was being recouped by VA, and did not realize that his compensation had been terminated.  See hearing transcript at page 3.  In effect, he contends that his severance pay had already been recouped prior to 2007.

The statutory scheme affecting monetary benefits paid by reason of disability incurred in military service prevents the payment of duplicate benefits for the same disability.  Thus, Department of Defense law provides that where a Veteran receives severance pay due to disability upon discharge from the Armed Forces, the amount of the severance pay must be deducted from any VA compensation payable for the same disability. 10 U.S.C.A. §§ 1174(h), 1212(d).  Likewise, a VA regulation provides that to avoid paying a Veteran more than one time for the same disability, where the disability or disabilities found to be service-connected are the same as those upon which disability severance pay is granted, an award of compensation will be made subject to recoupment of the disability severance pay. 38 C.F.R. § 3.700(a)(3). 

Under 38 C.F.R. § 3.700(a)(5)(i), "[w]here entitlement to disability compensation was established on or after September 15, 1981, a Veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of the receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 1174a was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits less the amount of Federal income tax withheld from such pay."  VA's General Counsel  has concluded that disability compensation should be offset to recoup the amount of special separation benefits (including disability severance) received by a former member of the armed forces.  See VAOGCPREC 14-92, 57 Fed. Reg. 49746 (1992); VAOGCPREC 12-96, 61 Fed. Reg. 66,750 (1996).  The deduction of military disability severance pay from VA disability compensation prevents the duplication of payments and ensures that a veteran is not paid twice for the same disability.  VAOPGCPREC 67-91, 56 Fed. Reg. 51053 (1991). 

It is not disputed that the Veteran received $12,477.60 in severance pay from the service department for a spine disability, IVDS, which is the same disability for which he was later awarded service connection and compensation by the VA.  

As noted above, the Veteran's disability compensation was terminated by the RO effective July 1, 1990 because he failed to report for a VA examination.  From that date until November 27, 2007, disability compensation was not paid, and severance pay was not recouped.  As of July 1, 1990, the remaining balance to be recouped was $9,547.60.

In October 2009 and March 2012 rating decisions, the Veteran's disability compensation for his service-connected IVDS was restored, effective November 27, 2007.  The Veteran previously received severance pay for this condition.  The Veteran was notified that since he was previously paid severance pay based on that condition, VA was required to hold back part of his VA compensation pay until the severance amount was paid back (recouped).  See October 2009 RO letter.  He was informed of the implications of federal income taxes.  He was also told that after an amount equal to his severance pay allowance was fully paid back, he would start receiving his full monthly VA compensation. 

The record reflects that the full amount of the Veteran's severance pay has now been recouped since his compensation benefits were restored.

Thus, since the Veteran received severance pay for IVDS, his compensation pay awarded in the December 1988 rating decision was subject to recoupment of the severance pay that he was already paid.  The Board finds that recoupment of this severance pay was proper since he was paid severance pay based on the spine disability and then was subsequently awarded compensation for the same disability.  The applicable law specifically requires recoupment in this circumstance.  As a consequence, this appeal must be denied as being without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Earlier Effective Date for Restoration of Compensation 

The Veteran argues that he is entitled to an earlier effective date prior to November 27, 2007 for restoration of his VA disability compensation, because he was not notified of the RO determination that proposed suspension of his VA compensation.

VA regulations provide that "notice" means written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q) (2015). Additionally, claimants are entitled to notice of any decision made by VA affecting payment of benefits or the granting of relief.  38 C.F.R. § 3.103(b)  (2015).

The United States Court of Appeals for Veterans Claims has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The presumption of regularity applies to procedures at the RO. Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Use of an incorrect address for a claimant constitutes the "clear evidence" required to rebut the presumption of regularity.  Crain v. Principi, 17 Vet. App. 182, 187 (2003).  However, evidence of a claimant's non-receipt of a VA decision alone does not establish the "clear evidence" needed to rebut the presumption of regularity of the mailing.  See Ashley, 2 Vet. App. at 309.  The burden is on the Secretary to demonstrate that notice was sent to a claimant's latest address of record; however, in the normal course of events, it is the burden of the claimant to keep VA apprised of his whereabouts.  See Hyson v. Brown.  5 Vet. App. 262, 265 (1993).

Under the provisions of 38 C.F.R. § 3.105, a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel  has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91; VAOPGCPREC 29- 97.  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.

The record reflects that the Veteran moved at least twice during the time he filed his initial service connection claim in 1988 and 1990.

The Board finds that in January 1989, the RO properly notified the Veteran at his latest address of record (as provided by him to the RO in September 1988) that his last examination was conducted in November 1988, and that the date of his future physical examination was November 1989.  

The Board also finds that notice of the Veteran's subsequent reexamination was mailed to the Veteran in December 1989 at his latest address of record, but he failed to report for such examination.

Regulations provide that Veterans have an obligation to report for VA reexaminations scheduled to verify the severity of a disability.  38 C.F.R. § 3.327.  

A Veteran's mere assertion of non-receipt of notice is not clear evidence to rebut the presumption of proper mailing.  Evans v. Brown, 9 Vet. App. 273 (1996).  As applied to this case, any assertion of non-receipt of the December 1989 letter does not provide a basis for excusing the Veteran's failure to report for a VA examination.  Id., see also 38 C.F.R. § 3.158.

However, the Board finds that the RO's April 1990 letter (notifying him that his benefits would be suspended if he failed to report for his VA examination) was mailed to an incorrect address, which constitutes "clear evidence" to rebut the presumption of regularity as to this letter.

The Veteran's disability compensation was subsequently suspended effective July 1, 1990 based on his failure to report for a physical examination or respond to the April 1990 letter.  It does not appear that the Veteran was notified of this determination at that time.

The Board finds that notice of the April 1990 proposed suspension of compensation was not sent to the Veteran's latest address of record.  The evidence does not show that the RO sent appropriate notice of the April 1990 proposed suspension, or the June 1990 suspension (effective July 1, 1990) to the Veteran at his latest address of record. 

Based on the foregoing, the Board finds that the presumption of regularity has been rebutted.  The RO clearly documented the Veteran's new address in a December 1989 letter, and failed to send the April 1990 notice letter to that address of record.  See 38 C.F.R. §§ 3.1(q); 3.103(b).  The Board finds that VA sent the April 1990 notice letter to an incorrect mailing address and as such, the rating determination that suspended his disability compensation did not become final.  See 38 C.F.R. § 3.160(d).  The matter was still pending at the time of his November 27, 2007 claim.

The United States Court of Appeals for Veterans Claims (Court) has consistently held that, when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Therefore, the June 1990 suspension of compensation was improper, and the Board finds that the proper effective date for the restoration of disability compensation for the service-connected IVDS is July 1, 1990.  The complete benefit sought on appeal is therefore granted.


ORDER

Recoupment of severance pay was proper, and the appeal as to this issue is denied.

An earlier effective date of July 1, 1990 for the restoration of VA disability compensation is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


